Citation Nr: 1436785	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-31 000	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.

(The issues of entitlement to higher initial ratings for service-connected hearing loss and tinnitus and to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDING OF FACT

On April 13, 2011, prior to the promulgation of a decision in the appeal as to the issue of service connection for diabetes mellitus, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this issue on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for diabetes mellitus by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of service connection for diabetes mellitus; thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for diabetes mellitus and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.



		`
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


